Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 21 April 2021 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues on pages 19-21 that the Examiner’s reliance on the previous PTAB decisions is improper, but that is not persuasive for the obvious reason that PTAB decisions are binding. Additionally, the Applicant incorrectly argues that the entered amendments must be considered “substantive” because the Examiner reopened prosecution. The MPEP clearly states in 1214.07 the appellant is not entitled to have amendments entered as a matter of right but if submitted with an RCE and fees, then prosecution will be reopened, which is the situation with the current application. Prosecution was not reopened based on the amendments but the filing of the RCE and fees. The claims are not substantively different from the claims affirmed by the PTAB and the Applicant is encouraged to fully read the PTAB decision issued on 1/24/2020. The Examiner has considered the claim limitations as a whole, despite the Applicant’s arguments otherwise, and is addressing the amendments in greater depth as to not relitigate the matter already affirmed by the PTAB, twice. 	Applicant argues the specification provides sufficient details that one of ordinary skill in the art would recognize the improvement under prong two on pages 25-26 of the Remarks. The Examiner does not agree because the “single display window” is an aspect of the abstract idea that the PTAB always agreed with, see specifically page 10 . 	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-15, 17, 18, 37-39, 41, and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) pool, for the specified user, indications amount the plurality of indication submitted to the at least two computerized exchanges by: querying the user database, identifying the one or more specific commodities, retrieving one or more indications, aggregating each retrieved indication, generate a single interactive configured to simultaneously display …the single interactive display window tailored to the specified user in accordance with the transaction parameters defined in the at least one user file associated with the specified user, transmit the single display window, automatically and continuously refresh and update the single display window, receive input comprising a selection of a transaction and initiate the transaction. The claims recites a mental process because nothing in claim 13 precludes the steps from being performed by a human, mentally or with pen and paper, see PTAB decision pages 9-11. The claims also recite a certain method of organizing human activity such as a fundamental economic practice, that of creating a contractual relationship of trading commodities or securities. 	Prong Two of Step 2A: This judicial exception is not integrated into a practical application because the additional elements beyond the abstract idea are not indicative of integration into a practical application. The additional elements of “one or more computers,” “user device,” “communications link,” “computerized exchanges,” and indication database [storing indications…] wherein each indication comprises a type of commodity involved, an amount of the commodity available, and a price of the commodity, and user databases [storing user data…] wherein each user file comprises a plurality of transaction parameters corresponding to one or more indication associated with the user file, the transaction parameters governing the presentation and acceptance of indications associated therewith, are described in the Specification at a high level of generality (as generic computer components, see [0052]), see also PTAB decision pages 12-13. Additionally, the additional description of the data stored in the databases does not provide a practical application because the type of data does not affect the structure or function of the databases and is insignificant extra-solution activity 
Dependent claims 14, 15, 17, 18, 38, 39, 41, and 42 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claims by allowing/permitting/restricting the commodity displayed and contain insignificant extra solution activity including additional transaction parameters allowing a user to be visible or hidden based on user preferences and does not add significantly more than the abstract idea of the claims. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brumfield US 7,389,258 "System and Method for Trading and Displaying Market Information in an Electronic Trading Environment" and Waelbroeck US 7,778,919 "Method for Managing Distributed Trading Data".
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692